DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election with traverse of Group II, claims 4-13, in the reply dated January 18, 2021, is acknowledged.  The traversal is on the grounds that the unelected claims may be rejoined.  This argument is not found persuasive because it does not identify why the grounds for restriction were improper.
The restriction requirement is still deemed proper and is therefore made final.
Claims 1-3, 14, and 15 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0307723 (“Breton”) in view of US 2008/0108746 (“Waki”) as evidenced by US 2008/0177003 (“Lee”).
Considering Claim 4: Breton teaches a latex ink composition that contains water, a latex in an amount of about 2% to about 6%, and a pigment in an amount of about 2% to about 4%.  (Breton, Abstract; ¶ 0044).  The water in the latex ink composition of Breton reads on the aqueous liquid vehicle of claim 4.  The amount of latex in the latex ink of Breton falls within the 1% to 15% of claim 4.  The amount of pigment taught by Breton falls within the 1% to 7% range of claim 4.
	Breton teaches a variety of suitable pigments at ¶ 0019.  At least one of these pigments is a quinacridone pigment.  Specifically, the SUNFAST Magenta 122 sold by Sun Chemical taught by Breton at ¶ 0019 is a quinacridone pigment as show by evidentiary reference Lee at ¶ 0092.  Breton teaches that the pigment may be coated with a resin or polymeric dispersant.  (Breton, ¶ 0019).  Breton identifies several “resonated pigment(s)” by the apparent trade names MCC-059-SJ, MCM-059-SJ, MCY-059-SJ, and MCBk-059-SJ.  (Id.).  The examiner is unable to identify the chemical structures corresponding to these products.
	Breton does not expressly teach that the quinacridone pigment is co-dispersed by a styrene-acrylic dispersant and a hydrophilic polyurethane dispersant.  However, Waki teaches an example ink dispersion prepared from a magenta pigment, a styrene-methylstyrene-acrylic acid copolymer, and a polyester type polyurethane resin.  (Waki, ¶¶ 0138-141).  Waki teaches that the polyurethane resin is water soluble or water dispersible.  (Id. ¶ 0055).  Waki describes various types of styrene-acrylic copolymers.  (Id. ¶ 0045).  Breton and Waki are analogous art because they are directed to the same field of endeavor as the claimed invention, namely printing ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the styrene-acrylic acid–polyurethane dispersion resin of Waki to disperse the quinacridone pigment of Breton, and the motivation to have done Id. ¶ 0066).
Considering Claim 6: Waki teaches that the water-soluble resin (e.g., styrene-acrylic resin) is added in an amount of from 5 to 100 parts, to 100 parts of the pigment.  (Waki, ¶ 0053).  Waki teaches that the urethane resin is added in an amount of from 5 to 100 parts, to 100 parts of the pigment.  (Id. ¶ 0065).  Accordingly, the examiner calculates that Waki suggests a pigment to total dispersant (i.e., the two resins) ratio of 100:200 to 100:10.  This corresponds to a range of 0.5:1 to 10:1.  This ratio range substantially overlaps with the range recited by claim 6.
Considering Claim 7: Waki teaches that the water-soluble resin (e.g., styrene-acrylic resin) is added in an amount of from 5 to 100 parts, to 100 parts of the pigment.  (Waki, ¶ 0053).  Waki teaches that the urethane resin is added in an amount of from 5 to 100 parts, to 100 parts of the pigment.  (Id. ¶ 0065).  Accordingly, the examiner calculates that Waki suggests a ratio between the two resins of 5:100 to 100:5.  This corresponds to a range of 1:20 to 20:1.  This ratio range encompasses and substantially overlaps with the range of claim 7.
Considering Claim 8: Waki teaches an example styrene-methylstyrene-acrylic acid copolymer with a molecular weight of 7500 and an acid value of 200.  (Waki, ¶ 0138).  Waki teaches an example polyurethane resin with an acid value of 20.  (Id. ¶ 0141).  Waki is silent as to the molecular weight of the example polyurethane resin.  However, Waki teaches that it is suitable to use a wide range of commercially available high molecular weight urethane compounds.  (Id. ¶ 0064).  One of ordinary skill would have had a reasonable expectation of success in using a polyurethane resin within the claimed range because such a resin would be suitable for achieving the final crosslinked molecular weight taught by Waki of at least 30,000 and more preferably at least 200,000.  (Id. ¶ 0109).
Considering Claim 9: Waki teaches that the dispersed pigment has a particle size that is preferably 5 to 80 nm.  (Waki ¶ 0087).  The polyurethane resin of Waki is part of the dispersed pigment.  The range taught by Waki substantially overlaps with the claimed range.
Considering Claims 10 and 11: Waki teaches that the polyurethane resin may be prepared from hexamethylene diisocyanate (i.e., a non-aromatic polyisocyanate), dimethylolpropionic acid (i.e., an acid monomer including hydroxyl functional groups), and a diol (i.e., polyol).  (Waki, ¶¶ 0055-0058).  One of ordinary skill in the art would have a reasonable expectation of success in the routine optimization of the amounts of these components for the purpose of achieving the desired ratio of alcohol groups to isocyanate groups in the reaction mixture.
Considering Claim 12: Waki teaches a polyamine chain extender that may be hexamethylenediamine or isophoronediamine.  (Waki, ¶ 0060).  Waki teaches that the diisocyanate may be hexamethylene diisocyanate.  (Id. ¶ 0056).  While Waki does not expressly teach that the diisocyanate is isophorone diisocyanate, in view of Waki’s teaching of both hexamethylenediamine (as a chain extender) and hexamethylene diisocyanate (as a diisocyanate), and isophoronediamine (as chain extender), one of ordinary skill would have a reasonable expectation of success in using isophorone diisocyanate as a diisocyanate.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over              US 2015/0307723 (“Breton”) and US 2008/0108746 (“Waki”), as applied above to claim 4, and further in view of WO 2016/120642 (“Oswald”).
Considering Claim 5: The relevant teachings of Breton and Waki are discussed above with respect to the obviousness rejection of claim 4.
Breton further teaches that the pigment component may contain one or more pigments.  (Breton, ¶ 0019).  Based on this teaching, one of ordinary skill would have had a reasonable expectation of success in using a mixture of quinacridone pigments in the composition of Breton.
Breton does not describe the pigment as a co-crystal.  However, Oswald teaches that inks containing co-crystals may exhibit significant water resistance when applied to paper.  (Oswald, 10, third full paragraph).  Oswald teaches co-crystals of a variety pigments, including quinacridone.  (Id. 2).  Oswald is analogous art because it is directed to the same field of endeavor as the claimed invention, namely ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pigment of Breton in the .
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0307723 (“Breton”) and US 2008/0108746 (“Waki”), as applied above to claim 4, and further in view of US 2004/0157958 (“Vincent”).
Considering Claim 13: The relevant teachings of Breton and Waki are discussed above with respect to the obviousness rejection of claim 4.
Breton further teaches that the latex is prepared from monomers that include styrenes, acrylates, and methacrylates.  (Breton, ¶ 0015).  The monomers of Breton read on the monomer of claim 13.
Breton does not teach that the latex is prepared with a reactive surfactant that reads on the reactive surfactant of claim 13.  However, Vincent teaches latex particles used in printing inks that are prepared with a reactive surfactant that covalently bonds to the latex particle surface.  (Vincent, Abstract, ¶ 0005).  Vincent teaches that the reactive surfactant may be polyoxyethylene alkylphenyl ether ammonium sulfate.  (Id. ¶ 0024).  The reactive surfactant of Vincent reads on the reactive surfactant of claim 13.  Vincent is analogous art because it is directed to the same field of endeavor as the claimed invention, namely latex inks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reactive surfactant of Vincent in the latex particles of Brenton, and the motivation to have done so would have been, as Vincent suggests, that such surfactants contribute to shear stability and accurate drop placement when used with high speed ink jet printers.  (Id. Abstract, ¶ 0021).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/765,599 (claim set dated May 20, 2020) in view of US 2015/0307723 (“Breton”) as evidenced by US 2008/0177003 (“Lee”).
Considering Claim 4: Claim 4 of the ’599 application teaches a latex ink containing an aqueous liquid vehicle, from 0.3% to 7% of a pigment co-dispersed in a styrene-acrylic 
	The claims of the ’599 application do not teach that the pigment is a quinacridone pigment.  However, Breton teaches a latex ink composition that contains water, a latex, and a pigment in an amount of about 2% to about 4%.  (Breton, Abstract; ¶ 0044).  Breton teaches a variety of suitable pigments at ¶ 0019.  At least one of these pigments is a quinacridone pigment.  Specifically, the SUNFAST Magenta 122 sold by Sun Chemical taught by Breton at ¶ 0019 is a quinacridone pigment as show by evidentiary reference Lee at ¶ 0092.  It would have been obvious to one of ordinary skill in the art to replace the pigment of the claims of the ’599 application with the magenta quinacridone pigment of Breton, and the motivation to have done so would be to produce an ink having a different color.  
Considering Claims 5-13: The claims of the ’599 application and Breton appear to teach or suggest the limitations of the present dependent claims.
This is a provisional nonstatutory double patenting rejection.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767